Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/2/20 has been entered. Claims 1-4, 6-13, 15, 16, and 19-22 remain pending in the application, of which claims 12, 13, 15, 16, 19, and 20 are withdrawn. Claims 5 and 23 have been canceled. As such, the claims being examined are claims 1-4, 6-11, 21, and 22. Applicant’s amendments to the claims have overcome each and every 112(a) and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/31/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al. (US 2014/0008067- cited previously) in view of Chesser et al. (US 6,403,537- cited previously), and further in view of Mahoney et al. (US 2014/0014348- cited previously). 	With regards to independent claim 1, Roddy discloses a drilling fluid comprising: 	 	a water source ([0009] and [0032]); andIn re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	Regarding claim 1, Roddy discloses wherein the inorganic nanoparticle may be silica (Abstract and [0012]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the nanoparticle. 	Regarding claim 1, although Roddy discloses a drilling fluid, he fails to expressly disclose wherein the drilling fluid comprises a bridging agent. Chesser teaches a drilling fluid, and further, wherein the drilling fluid comprises a bridging agent (Abstract and col. 2 lines 56-65). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider including a bridging agent in the drilling fluid disclosed by Roddy because “they bridge the pores in the formation.” Furthermore, Chesser demonstrates that bridging agents are commonly employed in the same method and provide successful results, and as such, a person having ordinary skill in the art would likewise consider it obvious to try. 	Further regarding claim 1, although Roddy discloses a nanocomposite comprising a core-shell KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, Roddy discloses wherein “the nano-particles may be included as proppant in a well treatment fluid” and Mahoney teaches wherein the nano-particles are employed as proppant (Abstract). 	Regarding claim 1, and the limitation of the fluid loss of the drilling fluid with respect to a different drilling fluid absent one of the parts, since the same composition as instantly claimed is taught, the drilling fluid would naturally possess the improved fluid loss capability. If there is any difference between this composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Furthermore, Roddy specifically recites the criticality of the fluid loss property of the drilling fluid. 	With respect to depending claim 2, the combination of Roddy and Chesser teaches wherein the bridging agent is calcium carbonate (Abstract and col. 2 lines 56-65). 	With respect to depending claim 3, Roddy discloses wherein the nanoparticle comprises silica (Abstract, [0012], [0016], [0018], and [0019]). 	With respect to depending claim 4, which is dependent upon claim 3, the combination of Roddy and Mahoney teaches wherein the nanoparticle is hydrophobically modified (Abstract, [0012], [0016], [0018], and [0019]); Abstract and [0017]). 	With respect to depending claim 6, the combination of Roddy and Mahoney teaches wherein the crosslinked polymer comprises an N,N’-methylenebisacrylamide crosslinker (Mahoney- Abstract, [0014], [0017], [0073], [0136], and [0137]). 	With respect to depending claim 7, the combination of Roddy and Mahoney teaches encapsulating a nanoparticle core with a polymer shell. Although the exact ratio is not expressly recited, the Office considers it obvious and well known that the shell may comprise 10% to 50% of encapsulated particles. 	With respect to depending claim 8, Roddy discloses wherein the nanocomposite is present in an amount “from about 1% to about 25%” (Abstract, [0012], [0013], [0016], [0018], and [0019]). Although silent to wherein the nanoparticle concentration is “about 0.5 wt% to 5 wt%,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a nanoparticle concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 21, the combination of Roddy and Mahoney teaches wherein the nanocomposite does not gel (Abstract, [0012], [0016], [0018], and [0019]; Abstract, [0014], [0017], [0073], [0136], and [0137]) 	With respect to depending claim 22, the combination of Roddy and Mahoney teaches a drilling fluid comprising a nanocomposite comprising a core-shell morphology, wherein the core comprises an inorganic nanoparticle such as silica and the shell comprises a crosslinked polymer comprising acrylamide (Abstract, [0012], [0016], [0018], and [0019]; Abstract, [0014], [0017], [0073], [0136], and [0137]). However, the combination fails to expressly point out that the fluid loss “is less than about 10 In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 	With respect to depending claim 23, the combination of Roddy and Mahoney teaches wherein the nanocomposite is non-degradable (Abstract, [0012], [0016], [0018], and [0019]; Abstract, [0014], [0017], [0073], [0136], and [0137]). (The Examiner would like to stress that the shell disclosed by Roddy is only degradable according to a single embodiment and further, the shell is being taught by Mahoney.)
Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive. 	Applicant argues that “the Office Action does not provide a proper basis why Roddy would need to be modified in the first instance much less in view of Mahoney.” The Examiner finds this argument unpersuasive. As noted above (and previously), replacing the shell disclosed by Roddy with the shell taught by Mahoney is but a simple substitution of one known equivalent shell in a core-shell morphology for another, performing the same function for the same purpose. Furthermore, Roddy discloses wherein “the nano-particles may be included as proppant in a well treatment fluid” and Mahoney teaches wherein the nano-particles are employed as proppant (Abstract). 	Applicant argues that Mahoney cannot be relied upon for his teaching of the polymer shell because he “lists several pages of monomers or polymers that may be used for the hydrogel coating but has not been shown to exemplify any of the claimed polymers.” The Examiner finds this argument unpersuasive. Regardless of the number of possibilities recited by Mahoney, Mahoney still does indeed recite the shell as claimed, and as such, can be relied upon as teaching said shell. 	Applicant argues that “the claimed arrangement was substantially free from swelling in water, did not cause gelation of the drilling fluid or other rheological problems.” That is to say, the instant invention provides unexpected results and benefits that are not recited in the cited prior art. The Examiner points out that these unexpected results/ benefits are not recited in the instant claims.                                
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674